Citation Nr: 0606398	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  05-25 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative post-traumatic osteoarthritis of the low 
back.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1973 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

During the pendency of this appeal, the veteran's 
representative has argued that service connection should be 
granted for a lumbosacral strain and for intervertebral disc 
syndrome.  This matter is referred to the RO for appropriate 
adjudicatory action.


REMAND

The veteran has appealed the initial evaluation assigned for 
his degenerative post-traumatic osteoarthritis of the low 
back.  Consequently, the Board will consider the entire time 
period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In February 2005, the veteran was service connected for a low 
back disability.  The RO assigned an initial evaluation of 10 
percent, pending a VA examination, in order to more fully 
evaluate the veteran's low back disability.  At the time of 
the decision, the medical evidence of record consisted of an 
October 2004 medical opinion by William M. Sandy, M.D., and a 
January 2005 examination report by Richard K. Reiner, M.D.

The RO subsequently scheduled the veteran for a May 2005 VA 
orthopedic examination at the VA Medical Center (VAMC) in 
Omaha, Nebraska.  The veteran failed to report for the 
examination.  In May 2005, the veteran's attorney submitted a 
letter indicating that the veteran was unable to travel to 
Omaha for an examination because of several reasons:  Omaha 
is too far to travel for the veteran, he lacked finances for 
such a trip, he had several medical conditions affecting his 
ability to travel that far, he lacked driving experience, and 
he had an unsafe personal vehicle to travel to Omaha.  The 
veteran's attorney stated that the veteran was not refusing 
to attend a VA examination, but would be willing to report if 
other "more appropriate arrangements" were made.

Thereafter, in a June 2005 rating decision, the RO denied the 
veteran's claim for an initial rating in excess of 10 percent 
for a low back disability, noting that the veteran had failed 
to report for the scheduled VA examination.

In reviewing the two private medical reports of record, there 
is absent a full reporting of the veteran's low back 
symptomatology based on observation and/or testing.  Such a 
report is necessary to properly rate the veteran's service-
connected disability.  Thus, further medical evaluation is 
necessary.  Given the veteran's various hardships, his 
attorney's statement that the veteran wishes to cooperate, 
and in order to afford the veteran every opportunity, the 
Board believes that he should be given another chance to 
report for a VA medical examination.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).

The RO should arrange for the veteran to undergo a VA 
orthopedic examination.  It should be scheduled, if possible, 
at a location nearer to the veteran, such as Grand Island.  
As the veteran was previously notified, failure to report to 
this scheduled examination, without good cause, may result in 
a denial of the claim.  See 38 C.F.R. § 3.655(b) (2005).

Furthermore, both the October 2004 and January 2005 private 
medical examiners mention MRI and X-ray reports of the 
veteran's low back.  These reports should be obtained and 
associated with the claims file prior to any examination.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO, after securing the necessary 
releases, should obtain the MRI and X-ray 
reports mentioned in the October 2004 and 
January 2005 private medical reports.  
The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession not currently of record.

2.  After securing any additional 
records, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination to determine the severity of 
his degenerative post-traumatic 
osteoarthritis of the low back.  The 
examination should be scheduled at the 
nearest available medical facility to the 
veteran's home where such an examination 
can be conducted.  The entire claims 
file, to include a copy of this remand, 
must be made available to the examiner 
designated to examine the veteran.  All 
necessary tests should be accomplished 
and all clinical findings should be 
reported in detail.

The examiner should report range of 
motion of the low back in all directions 
(in degrees).  Clinical findings should 
also include whether, during the 
examination, there is objective evidence 
of pain on motion (if pain on motion is 
present, the examiner should indicate at 
which point pain begins), weakness, 
excess fatigability, and/or 
incoordination associated with the low 
back; and whether, and to what extent, 
the veteran experiences functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-ups or 
with repeated use.  The examiner should 
express such functional losses in terms 
of additional degrees of limited motion 
(beyond that clinically shown).

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  If the veteran does not report 
for the above-requested examination, the 
SSOC should specifically refer to 
38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

